Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 1 of 6 PagelD #: 1035

John E. Ryan (JR3935)

Ryan Brennan & Donnelly, LLP
Attorneys for Defendant
Village of East Rockaway

131 Tulip Avenue

Floral Park, NY 11001

(516) 328-1100

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

APTIVE ENVIRONMENTAL, LLC,
Civil Action No.: 19-3365

Plaintiff,

-against-

VILLAGE OF EAST ROCKAWAY, NEW YORK,

MM Mm MOM WM MM M MH

Defendant.

DEFENDANT VILLAGE OF EAST ROCKAWAY NEW YORK’S
MEMORANDUM OF LAW
IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

 

Floral Park, New York
February 20, 2020

RYAN BRENNAN & DONNELLY, LLP
Attorneys for Defendant

Village of East Rockaway

131 Tulip Avenue

Floral Park, New York 11001
516-328-1100
Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 2 of 6 PagelD #: 1036

PRELIMINARY STATEMENT
This Memorandum of Law is submitted in support of Defendant VILLAGE OF EAST
ROCKAWAY NEW YORK’s (“VILLAGE”) motion for summary judgment dismissing Plaintiff's Second
Amended Verified Complaint.
As set forth below, the VILLAGE’s $200.00 solicitation licensing fee is reasonable in terms
of the costs that will be incurred by the VILLAGE to conduct criminal background checks, process

the application, maintain its “no-knock” list and the enforcement of Chapter 171 of the Village

Code.
Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 3 of 6 PagelD #: 1037

ARGUMENT

THE VILLAGE’S SOLICITATION FEE
1S CONSTITUTIONAL

As recently amended, the VILLAGE’S Code establishes a $200.00 fee for a commercial
solicitation license.

The Code states:

This fee will be applied to:
a) processing costs
b) criminal background checks;
c) maintenance of the “no-knock” list; and
d) enforcement of the provisions of this Chapter of the Code

Village Code § 171-3 (as amended January 13, 2020).

As set forth in the accompanying Affidavit of JOHN E. RYAN, sworn to February 20, 2020,
the costs associated with each category listed above, including the approximate time charges
for the VILLAGE Clerk and Superintendent of Buildings, exceed the $200.00 fee amount.

In fact, the VILLAGE’s amended ordinance, including the $200.00 fee, is a mirror image
of the ordinance adopted by the Incorporated Village of Floral Park, which resulted in the
voluntary discontinuance of Plaintiff's identical lawsuit against that municipality, which
discontinuance was so-ordered by Judge Bianco. See Aptive Environmental, LLC v. Village of
Floral Park, 18-CV-4690, Docket No. 27.

In Kwong v. Bloomberg, 723 F.3d 160 (2d Cir. 2013), a history of the Supreme Court’s
“fee jurisprudence” was summarized as follows:

“In the First Amendment context, the Supreme Court has held that
governmental entities may impose licensing fees relating to the exercise

of constitutional rights when the fees are designed “to meet the
expense incident to the administration of the [licensing statute] and to
Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 4 of 6 PagelD #: 1038

the maintenance of public order in the matter licensed.” Cox v. New
Hampshire, 312 U.S. 569, 577, 615. Ct. 762, 85 L. Ed. 1049 (1941)
(quotation marks omitted). Put another way, imposing fees on the
exercise of constitutional rights is permissible when the fees are
designed to defray (and do not exceed) the administrative costs of
regulating the protected activity. E. Conn. Citizens Action Grp. v.
Powers, 723 F.2d 1050 [*166] (2d Cir. 1983) (“Licensing fees used to
defray administrative expenses are permissible, but only to the extent
necessary for that purpose.”) see int’! Women’s Day March Planning
Comm. v. City of San Antonio, 619 F.3d 346, 370 (5* Cir. 2010); [**16]
Nat’l Awareness Found v. Abrams, 50 f.3D 1159, 1165 (2D Cir. 1995)
(Thus, fees that serve not as revenue taxes, but rather as means to
meet the expenses incident to the administration of a regulation and to
the maintenance of public order in the matter regulated are
constitutionally permissible.”) see also, Selevan v. N.Y. Thruway Auth.,
711 F.3d 253, 259-61 (2d Cir. 2013) (upholding a toll bridge fee as
“constitutional[ly] permissib[le]” in the “right to travel” context); cf.
Murdock v. Pennsylvania, 319 U.S. 105, 113-14, 63 S. Ct. 870, 87 L. Ed.
1292 (1943) (striking down a license tax that was “not a nominal fee

imposed as a regulatory measure to defray the expenses of policing the
activities in question”).”

723 F.3d at 165 — 166; see also, National Awareness Found v. Abrams, 50 f.3D 1159, 1165 (2d
Cir. 1995) (“fees to meet expenses incident to administration of a regulation and ...
maintenance of public order [including enforcement costs] . . . constitutionally permissible.”

The $200.00 fee imposed by § 171 of the VILLAGE’s Code fits well within these
constitutional parameters.

A court “shall dismiss a case at any time it determines that “the complaint or amended
complaint” is “frivolous or malicious [or] fails to state a claim upon which relief may be granted
...“" See Livingston v. Adirondack Beverage Co., 141 F. 3d 434, 437 (2™ Cir. 1988). A claim is

frivolous when it “lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S.

 

319, 324-25 (1989). A “finding of factual frivolousness is appropriate when the facts alleged
Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 5 of 6 PagelD #: 1039

rise to the level of the irrational or wholly incredible.” Denton v. Hernandez, 504 U.S. 20, 32-33

(1992); see also, Livingston v. Adirondack Beverage, Co., supra, 141 F.3d at 437.
Case 2:19-cv-03365-DRH-SIL Document 55-6 Filed 05/11/20 Page 6 of 6 PagelD #: 1040

CONCLUSION
For the foregoing reasons, it is respectfully requested that the VILLAGE’s motion be
granted and Plaintiff's Second Amended Verified Complaint be dismissed, together with costs,
attorneys’ fees and such other relief as this Court deems appropriate.

DATED: Floral Park, New York
February 20, 2020

Respectfully submitted,
RYAN, BRENNAN &DONELLY, LLP

“A .
fp
U/ JohA E. Ryan
(JR3935)

Attorneys for Defendant
Village of East Rockaway
131 Tulip Avenue
Floral Park, NY 11001

(516) 328-1100
